DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 8 September 2022 has been entered.

Response to Amendment
The Amendment filed 8 September 2022 has been entered.  Claims 1, 2, and 4 – 10 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moens (US 2012/0220676 A1) in view of Bahukudumbi (US 2011/0045724 A1).
	Regarding claim 1, Moens discloses a material, comprising: 
	a fiber cloth (“textile” as a “substrate”: e.g. ¶¶ [0169], [0196]); and 
	a polyester powder coating, the polyester powder coating comprising a polyester resin and a curing agent (“polyester” resin with a “hardener” coated as powder: e.g. ¶¶ [0012] – [0201]), and the polyester powder coating being evenly distributed on the fiber cloth (“continuous” or coating “entire” of the “substrate”: e.g. ¶¶ [0167], [0168], [0199], [0200]), wherein
	the fiber cloth comprises a fiber material (“fabrics”, “textile”: e.g. ¶¶ [0169] [0196]); and
	the polyester powder coating comprises a coating additive, a weight ratio of the coating additive with respect to the polyester powder coating is, e.g., less than 13.0 wt.%, the coating additive being, e.g., benzoin (“0 to 15…parts of photo-initiators for 100 parts by weight of the binder” as exemplified by benzoin, where the “binder” is the polyester: e.g. ¶¶ [0015], [0141], [0152] – [0157]).
	Although Moens is not specific as to the amount of fiber cloth being between 30 and 50 parts by weight and the amount of the polyester powder coating being between 50 and 70 parts by weight, as noted previously, Moens states the polyester powder coating covers the entirety of at least one surface of the fiber cloth (e.g. ¶¶ [0167], [0168], [0199], [0200]).  In view of objectives, e.g. flexibility, stain, and solvent resistance (e.g. ¶¶ [0095], [0170], [0193]), one of ordinary skill in the art would have been able to determine a suitable respective weights of the fiber cloth and polyester powder coating which satisfy such requirement based on the particular application of the material.  Notably, thicker and therefore heavier coatings would have been understood to reduce flexibility, all other things being the same, due to the extra material used resisting bending forces but also provides increases to stain and solvent resistance of the material, e.g. by increasing the hindrance to stains and solvents passing through the material.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide between 30 and 50 parts by weight of the fiber cloth and between 50 and 70 parts by weight of the polyester powder coating in order to attain a material which it suitably flexible, stain resistant, and solvent resistant.
	Furthermore, although Moens is not explicit as to the polyester powder coating being bonded to the fiber cloth via a thermal powder bonding process implemented by applying a pressure of between 0.05 and 0.25 megapascal at a temperature of between 90 and 130°C for between 5 and 20 seconds, the examiner observes this claim limitation is a product-by-product limitation.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	In the instant specification, the claimed thermal powder bonding process is disclosed to result in an effective bond between the polyester powder coating and the fiber cloth (e.g. ¶ [0054]) but does not offer further details regarding the bond resulting from said process.
	The fact Moens’ polyester powder coating successfully forms on a fiber cloth, e.g. by heating and allowing the polyester powder particles to flow and fuse together (e.g. ¶¶ [0168], [0169]), implies an effective bond is formed therebetween.
	Accordingly, the material claimed would have been observed as the same as that Moens discloses as described above, or at least obvious therefrom in view of the optimization discussed above.
	Although Moens is not explicit as to the fiber material being carbon fiber, aramid fiber, or a mixture thereof, this feature would have been obvious in view of Bahukudumbi.
	MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), Moens discloses a materials comprising a fiber cloth, wherein the fiber cloth comprises a fiber material, but does not specifically state the fiber material is carbon fiber, aramid fiber, or a mixture thereof.
	With respect to (2), Bahukudumbi discloses carbon and aramid as fiber materials in fiber cloths coated with a polyester powder coating (e.g. Fig. 1 – 12; ¶¶ [0005] – [0033], especially ¶ [0021] with respect to fiber species).
	With respect to (3), as an example of fiber material, Moens discloses glass fiber may be used (e.g. ¶ [0196]).  Given Bahukudumbi discloses the equivalence of glass fibers, carbon fibers, and aramid fibers, e.g. as high modulus fibers (e.g. ¶ [0021]), one of ordinary skill in the art could have substituted glass fibers as Moens discloses for carbon and/or aramid fibers as Bahukudumbi discloses with a predictable result, namely a material whose fiber cloth has a high modulus..
	With respect to (4), Moens further discloses polyamides are suitable substrates for the polyester powder coating previously described (e.g. ¶ [0169]).  Since aramid fibers are polyamides (Bahukudumbi gives examples such as poly(p-phenyleneterephthalamide) fibers as aramid fibers: e.g. ¶ [0021]), there is at least a suggestion of further suitability for Moens’ purposes.
	Accordingly, it would have been obvious to modify Moens’ fiber cloth such that the fiber material thereof is carbon fiber, aramid fiber, or a mixture thereof as Bahukudumbi, the rationale being that substitution of glass fibers for carbon and/or aramid fibers yields a predictable result, namely alternative fiber cloths with high modulus suitable for the same purpose.	
	Regarding claim 2, although Moens is not specific as to a weight per unit area of the fiber cloth is between 30 and 400 g/m2, and a weight per unit area of the polyester powder coating distributed on the fiber cloth is between 100 and 400 g/m2, the examiner observes the respective weights per unit area are similarly affected by coating as discussed in the 35 U.S.C. 103 rejection of claim 1.  Accordingly, a weight per unit area of the fiber cloth is between 30 and 400 g/m2, and a weight per unit area of the polyester powder coating distributed on the fiber cloth is between 100 and 400 g/m2 would have been obvious for similar reasons, namely to attain a material with desirable flexibility, stain, and solvent resistance.
	Regarding claim 6, in addition to the limitations of claim 1, Moens discloses the polyester resin is a hydroxyl polyester resin or a carboxyl polyester resin (e.g. ¶¶ [0044] – [0048]).  
	Regarding claim 7, in addition to the limitations of claim 6, Moens discloses the polyester resin is a polymer of monomers, e.g. from terephthalic acid (e.g. ¶¶ [0012], [0019], [0042], [0045], [0051], [0060], [0065], [0072]).
	Regarding claim 8, in addition to the limitations of claim 6, Moens discloses the polyester resin is a hydroxyl polyester resin comprising between 10 and 310 mg of KOH per gram, e.g. between 20 and 100 mg of KOH per gram, of the hydroxyl polyester resin (e.g. ¶¶ [0079], [0098]); a glass transition temperature of the hydroxyl polyester resin is between 40 and 120°C, e.g. between 50 and 80°C (e.g. ¶ [0080]), and a viscosity of the hydroxyl polyester resin is between 0.050 and 15 Pa·s (e.g. ¶ [0081]).  
	Furthermore, with respect to the viscosity, Moens states the above viscosity is a Brookfield viscosity which occurs at temperatures ranging from room temperature to 200°C (e.g. ¶ [0081]).  The examiner observes neither claim 8 nor the instant specification define the type of viscosity or the temperature at which the viscosity is measured.  Therefore, notwithstanding the at-face overlap of the endpoint Moens states with respect to the endpoint, one of ordinary skill in the art would have understood viscosities higher than 15 Pa·s apply at lower temperatures than the range of temperature described.
	Regarding claim 9, in addition to the limitations of claim 6, Moens discloses the polyester resin is a carboxyl polyester resin comprising between 10 and 310 mg of KOH per gram, e.g. between 20 and 100 mg of KOH per gram, of the carboxyl polyester resin (e.g. ¶¶ [0079], [0098]); a glass transition temperature of the hydroxyl polyester resin is between 40 and 120°C, e.g. between 50 and 80°C (e.g. ¶ [0080]), and a viscosity of the carboxyl polyester resin is between 0.050 and 15 Pa·s (e.g. ¶ [0081]).  
	Furthermore, with respect to the viscosity, Moens states the above viscosity is a Brookfield viscosity which occurs at temperatures ranging from room temperature to 200°C (e.g. ¶ [0081]).  The examiner observes neither claim 8 nor the instant specification define the type of viscosity or the temperature at which the viscosity is measured.  Therefore, notwithstanding the at-face overlap of the endpoint Moens states with respect to the endpoint, one of ordinary skill in the art would have understood viscosities higher than 15 Pa·s apply at lower temperatures than the range of temperature described.
	Regarding claim 10, in addition to the limitations of claim 1, Moens discloses the curing agent accounts for 15-50 wt. % of the polyester powder coating (ratio of the polyester to the “hardener” is 6:1 to 1:1: e.g. ¶ [0110]), and the curing agent is, e.g., triglycidyl trimellitate (TML) (e.g. ¶ [0144]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moens and Bahukudumbi as applied to claim 2 above, and further in view of Dries (US 2016/0254404 A1).
	Regarding claim 4, although Moens is not specific as to a monofilament diameter of the fiber material is between 3 and 23 µm, Dries notes monofilament diameters of glass fiber materials in the range of 3 to 15 µm are useful for providing thinness and low weight (e.g. ¶¶ [0007] – [0036], especially ¶ [0009]).  
	Therefore, it would have been obvious to provide Moens’ fiber material with a monofilament diameter of 3 to 15 µm in order to thin and lower the weight of the material.
	Regarding claim 5, although Moens is not specific as to the fiber cloth being in the form of a plain weave, a twill weave, a satin weave, a rib weave, a mat weave, or a combination thereof, Dries depicts a plain weave structure for use in providing flexibility (e.g. Fig. 1; ¶ [0009]).  Accordingly, as a means to provide flexibility, it would have been obvious to provide the fiber cloth in the form of a plain weave.

Response to Arguments
Applicant’s arguments, see pp. 5 – 9, filed 8 September 2022, with respect to the rejections of claims 1 – 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moens and Bahukudumbi.
	Applicant asserts patentability of the claims on the basis that (1) Moens does not relate to carbon and/or aramid fibers as fiber materials for the fiber cloth and (2) Moens does not disclose coating additives in the amount claimed for the recited species.
	As to (1), Bahukudumbi address Applicant’s asserted deficiency, namely through establishing an equivalency of carbon and aramid fibers with respect to glass fibers as Moens suggests.
	As to (2), Moens discloses at least one embodiment wherein a coating additive is, e.g., benzoin in an amount within the claimed range.
	Applicant further asserts advantages of the claimed arrangement of fiber cloth and polyester powder coating as it relates to being an encapsulant material for a photovoltaic module.  In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., light weight and sufficient strength) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783